19-23185-rdd       Doc 206        Filed 11/21/19      Entered 11/21/19 15:44:31              Main Document
                                                     Pg 1 of 3




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :      CHAPTER 11
In re:                                                         :
                                                               :      Case No. 19-23185-rdd
RETRIEVAL-MASTERS CREDITORS                                    :
BUREAU, INC.1,                                                 :
                                                               :
                  Debtor.                                      :
---------------------------------------------------------------x

     ORDER GRANTING APPLICATIONS OF DEBTOR’S PROFESSIONALS FOR
     INTERIM ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
                             EXPENSES

        Upon consideration of the applications (collectively, the “Fee Applications”) filed by the

professionals (collectively, the “Professionals”) listed on Schedule A attached hereto and retained

in the chapter 11 case of the above-captioned debtor (the “Debtor”) under 11 U.S.C. § 331 for

compensation and reimbursement for professional services rendered and expenses incurred from

June 17, 2019 through September 30, 2019 (the “First Interim Fee Period”); and a hearing having

been held before this Court to consider the Applications on November 14, 2018; and due notice of

the Applications having been given; and the Court having jurisdiction to decide the Fee

Applications pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b), consideration of the Fee

Applications being a core proceeding pursuant to 28 U.S.C. § 158(b) and venue being proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and upon the record of the November 14, 2018 hearing

thereon; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:



 1      The last four digits of the Debtor’s taxpayer identification number is 9495. As of November 1, 2019, the
        Debtor’s service address for purposes of this chapter 11 case is 200 Pemberwick Road, Greenwich, CT
        06831. The Debtor also did business as American Medical Collection Agency.
19-23185-rdd     Doc 206       Filed 11/21/19    Entered 11/21/19 15:44:31           Main Document
                                                Pg 2 of 3


               1.        The Fee Applications are granted to the extent set forth on Schedule A

attached hereto on an interim basis under 11 U.S.C. § 331.

               2.        Compensation to the Professionals for professional services rendered during

the First Interim Fee Period is allowed in the amounts set forth on Schedule A in the column

entitled “Fees Allowed” subject to a holdback of 10% set forth in the column entitled “Holdback

Amount.”

               3.        Reimbursement to Professionals for expenses incurred during the First

Interim Fee Period is allowed on a final basis in the amounts set forth on Schedule A in the column

entitled “Expenses to be Paid for Current Fee Period.”

               4.        The Debtor is authorized and directed to pay each Professional all fees and

expenses allowed in this Order.

               5.        The Debtor is authorized to take all actions necessary to effectuate the relief

granted in this Order.

               6.        Notwithstanding the possible applicability of Rules 6004(h), 7062 and 9014

of the Federal Rules of Bankruptcy Procedure or otherwise, the terms and conditions of this Order

shall be immediately effective and enforceable upon its entry.

               7.        The Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


Dated: November 21, 2019
      White Plains, New York
                                                       /s/Robert D. Drain _____________________
                                                       THE HONORABLE ROBERT D. DRAIN
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   2
                19-23185-rdd     Doc 206      Filed 11/21/19       Entered 11/21/19 15:44:31            Main Document
                                                                  Pg 3 of 3


                                                             Schedule A

                                                                   Fees

 Applicant       Date of      Docket     Fees          Fees          Petition Date     Fees Allowed       Holdback      Total Fees to be Paid
                Application    No.     Requested      Allowed          Retainer        After Retainer    Amount (10%)

Chapman and     October 23,
                               172     $477,268.50   $477,268.50      $47,000.00        $430,268.50        $43,026.85       $387,241.65
 Cutler LLP        2019

  Morvillo
Abramowitz      October 23,
                               173     $392,780.00   $380,996.60      $3,371.45         $377,625.15        $37,762.5        $339,862.63
 Grand Iason       2019
& Anello P.C.



                                                         Expenses and Total

 Applicant       Date of      Docket   Expenses       Expenses       Total Expenses to be       Total Fees and
                Application    No.     Requested      Allowed               Paid              Expenses to be Paid

Chapman and     October 23,
                               172      $8,583.24     $8,583.24           $8,583.24               $395,824.89
 Cutler LLP        2019

  Morvillo
Abramowitz      October 23,
                               173      $3,819.61     $3,819.61           $3,819.61               $343,682.24
 Grand Iason       2019
& Anello P.C.




      Date Order Signed: 11/21/2019                                                   Initials: RDD USBJ
